DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second shaft and a third shaft of claim 5 must be shown or the feature(s) canceled from the claim(s).  Examiner notes that the specification specifically states that the second shaft and the third shaft are not shown. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites “wherein the intake cooling separator swirls the obtained air around a first shaft included in the one or more shafts, … , wherein the intake cooling separator performs centrifugal separation of water droplets that are generated from the cooled air, and wherein the one or more shafts are rotated to generate the airflow, to cause the swirl, and to perform the centrifugal separation”.  Examiner respectfully submits the intake cooling separator includes one or more blade fans for causing swirl 
Claim 7 recites “swirling the obtained air around a first shaft included in the one or more shafts”.  Examiner respectfully submits the intake cooling separator includes one or more blade fans for causing swirl of the airflow and for performing centrifugal separation(noted in paragraph 0049), therefore the current claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Examiner suggests amending claim 7 to recite “providing at least one swirling device for swirling the humidity-controlled air around a first shaft”.  
Claim 7 recites “wherein the one or more shafts are rotated to generate the airflow, to cause the swirl, and to perform the centrifugal separation”.  Examiner .  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the humidity-controlled air" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes line 2 recites “a humidity controller”, however the claimed “humidity controller” does not provide for a structure which humidifies an airflow, the “controller” providing for structure to adjust a humidity level based on external conditions.  Examiner suggests providing a positively set forth limitation for a humidifier, such as “a humidifier for humidifying the 
Claim 7 recites “to obtain humidity controlled air” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes claim 7 line 2 recites “controlling a humidity of air”, however the claimed method of “controlling a humidity of air” does not provide for a specific method step for humidifying the airflow, the “controlling” step only adjusting a humidity level based on external conditions.  Examiner suggests providing a positively set forth method limitations for humidifying, such as “humidifying the air”, the limitations placed before the stated method of “controlling a humidity of air”.  .
Claim 7 line 2 recites “generating airflow to obtain-humidity controlled air”.  Examiner respectfully submits a step of “generating airflow” does not humidify the air, the air is only transported by a “generating airflow” step(noting the propeller 210 in figure 4 generates an airflow”.  Examiner suggests amending claim 7 to read “generating airflow to transport the humidity-controlled air”.  
Claim 7 lines 5-6 recites “the one or more shafts”.  There is a lack of antecedent basis for “the one or more shafts” in previous claim limitations.  

Claim 7 line 11 recites “the cooled air”.  There is a lack of antecedent basis for “the cooled air” in previous claim limitations.  Examiner suggests amending to recite “the cooled , humidity-controlled air”. 
Claim 2 recites “wherein the intake cooling separator swirls the obtained air around a first shaft”.  There is a lack of antecedent basis for “the obtained air” in previous claim limitations.  Claim 1 line 12 also includes “the obtained air”.  
Claim 2 recites “the cooled air”.  There is a lack of antecedent basis for “the cooled air” in previous claim limitations”. Examiner suggests amending the limitation to read “the cooled humidity-controlled air” to match the previously stated limitations.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 line 1 recites “wherein the one or more shafts .  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hodgkinson(3292347).
Hodgkinson teaches an air purifying apparatus comprising a humidifying device(nozzles 78 for spraying an airflow into dust laden air L), and an intake cooling separator that includes one or more shafts(38) and an outer wall(12) that surrounds at least a part of the one or more shafts, wherein the intake cooling separator generates airflow(from fan 20) to obtain an airflow through the air purifying apparatus, wherein the intake cooling separator swirls the humidified air(through rotation of the hollow drum 28) around a first shaft to cool an initially hot dust laden airflow, and wherein the intake cooling separator provides for centrifugal separation of the cooled , humidified . 
Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hodgkinson(3292347).
Hodgkinson teaches an air purifying method including humidifying an air(nozzles 78 for spraying an airflow into dust laden air L), generating airflow(from fan 20), swirling(through rotation of a hollow drum 28) humidity controlled air around a first shaft(38), generating a pressure different and cooling at least part of the humidity controlled air, and performing centrifugal separation of water droplets that are generated from the cooled, humidity controlled air.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159.  The examiner can normally be reached on Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
September 17, 2021